DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on September 23, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-5, 7-13, and 21 are pending and under consideration in this action. Claims 6 and 14-20 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2020 has been entered. 

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-10, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tygesen et al. (Tygesen) (US 2010/0204259 A1; published Aug. 12, 2010), Leech et al. (Leech) (US 2011/0077238 A1; published Mar. 31, 2011), and Le Martret et al. (Le Martret) (WO 00/25749 A1; published May 11, 2000; citations from EPO English machine translation), and evidenced by Katzbauer et al. (Katzbauer) (Properties and applications of xanthan gum; published 1998).
Applicant claims a solid dosage form consisting of:
at least one opioid or a pharmaceutically acceptable salt thereof,
at least two low molecular weight hydrophilic polymers chosen from those recited in claim 1, each having an average molecular weight of no more than 200,000;
at least two high molecular weight hydrophilic polymers, wherein one is a gum and another is chosen from those recited in claim 1, each having an average molecular weight of at least 400,000;

a lubricant chosen from metal stearate or polyethylene glycol; and
an optional film coating;
wherein the solid dosage form provides immediate release of the at least one opioid.

Tygesen discloses an immediate release pharmaceutical composition for oral administration that are resistant to abuse by intake of alcohol (abstract). The compositions are matrix compositions, wherein the matrix compositions comprise one or more low molecular weight polyglycols combined with one or more effervescent agents (para.0003; Tygesen claim 1). The immediate release composition may be in the form of tablets (para.0031).
Tygesen discloses that conventional oral compositions (e.g., immediate release compositions dosage forms) may exhibit dose dumping behavior in the presence of ethanol, which, in turn, can result in even more rapid delivery and uptake of the drug substance or easier isolation of the drug substance from formulation excipients and/or other inactive constituents included in the pharmaceutical product (para.0005). In contrast, Tygesen discloses that their immediate release compositions are resistant to dose dumping in the presence of alcohol. When compared to the release rate in a dissolution medium free of ethanol, Tygesen’s immediate release compositions exhibit a decreased release rate of drug substance when exposed to a dissolution medium containing 40% v/v ethanol (para.0030, 0036-0044).
In specific embodiments, the immediate release compositions may be formulated with constituents and manufactured in manner that  results in a pharmaceutical composition exhibiting resistance to crushing (i.e., exhibiting a relatively high hardness) (para.0031, 0036).
The immediate release compositions include one or more polyethylene glycols and/or polyethylene oxides (para.0064). The one or more polymers included in the immediate release composition are present at a concentration of from about 5% w/w to about 99.9% w/w (para.0057-0059). Tygesen notes that in general, polyethylene glycols (PEG) refer to polymer chains with molecular weight below 20,000, while polyethylene oxide (PEO) refer to higher molecular weight polymers, but because of the similarities between PEO and PEG, the terms are often used interchangeably for the same PEGs and/or PEOs which are suitable for use in Tygesen’s immediate release compositions included those having molecular weights from about 900-17,000 Daltons (reading on low molecular weight hydrophilic polymer). Mixtures of PEO and/or mixtures of PEG materials with different average molecular weight can be used in order to obtain a desired molecular weight for the polyglycol material utilized in immediate release compositions (para.0066). 
In specific embodiments, the effervescent agent included in the immediate release compositions is at least one component of an effervescent compound that includes an acid and a base. Examples of acids that may be used to form an effervescent couple include water soluble organic acids. The acid may be present in the immediate release compositions in amounts from about 2-30 wt.% (para.0074). The base of the effervescent couple utilized in an immediate release composition may be water soluble carbonates and bicarbonates, such as sodium bicarbonate, sodium carbonate, potassium carbonate, or potassium bicarbonate. The base may be present in the immediate release compositions in amounts from about 2-50 wt.% (para.0075). Among the suitable effervescent couples for inclusion in the immediate release compositions include citric acid (organic acid) + NaHCO3 (alkali metal bicarbonate) (para.0076).
The immediate release compositions may include lubricants in an amount ranging from about 0-5% w/w. Among the suitable lubricants include magnesium stearate and calcium stearate (reading on metal stearate) (para.0082-0083).
The drug substance in the immediate release compositions may be codeine, hydrocodone, hydromorphone, morphine, or oxycodone (para.0122). 
With regards to the dissolution rate, as evidenced by, for example, Tygesen’s Examples 5-7, dissolution profiles wherein at least 80% of the drug is released within 30 minutes are encompassed by Tygesen’s immediate release compositions (Fig.4-6; para.0264-0272). 
Tygesen discloses that inclusion of the effervescent agents delayed the release rate of the active agent in alcohol compared to HCl solution (Fig.4-6), indicating that the composition was resistant to dose dumping in the presence of alcohol. As shown in Tygesen’s Figure 1, a formulation without effervescent 
The immediate release compositions may further include excipients included in conventional tablets, such as gums (para.0083).

Tygesen does not appear to explicitly disclose the inclusion of at least two high molecular weight hydrophilic polymer wherein one is a gum and another is chosen from a polyethylene oxide, a cellulose ether, or combination thereof, each having an average molecular weight of at least 400,000 as required by claim 1. Leech and Le Martret are relied upon for this disclosure. Their teachings are set forth herein below.

Leech discloses compositions to deter abuse of pharmaceutical products (e.g., orally administered pharmaceutical products) including immediate release formulations for drugs subject to abuse (abstract). The final dosage form may be a tablet (para.0099). The drugs susceptible to abuse can be codeine, hydrocodone, hydromorphone, morphine, oxycodone, or oxymorphone (para.0020). 
In order to discourage abuse by parenteral and intranasal routes, Leech’s therapeutic compositions may include polymers which exhibit a high degree of viscosity upon contact with a suitable solvent. The increase in viscosity may discourage the abuser from injecting the gel intravenously or intramuscularly by preventing the abuser from transferring sufficient amount of the solution to a syringe. Similarly, the increase in viscosity discourages the abuser from inhaling (para.0110).
As discussed above, the therapeutic compositions can include one or more viscosity adjusting or gel forming agents which form a gel upon contact with a solvent. Suitable gel forming agents include compounds that, upon contact with a solvent, absorb the solvent and swell, thereby forming a viscous or semi-viscous substance that significantly reduces and/or minimizes the amount of free solvent which can contact an amount of solubilized drug and which can be drawn into a syringe. The viscous or gelled 
In an embodiment, the therapeutic composition includes one or more constituents which gel in aqueous solvents and one or more constituents which gel in polar and non-polar organic solvents (para.0035).
Among the suitable constituents which gel in an aqueous solvent include xanthan gum and high molecular weight polyethylene oxide (PEO) having an average molecular weight ranging from 600,000 to about 5,000,000 (para.0037-0038). The PEO may be included in an amount of about 1 wt.% to about 10 wt.% (para.0041-0042). As evidenced by Katzbauer, xanthan gum has a molecular weight of approximately 2 million g/mol (pg.81, col.2, para.1), thus reading on a high molecular weight hydrophilic polymer.
Among the suitable constituents which gel in one or more polar and/or non-polar organic solvent include hydroxypropylcellulose having a molecular weight of about 600,000 to about 1,300,000 and hydroxypropylmethyl cellulose (para.0045-0049, 0066). In an embodiment, Leech discloses that the hydroxypropylcellulose may be included in an amount of about 20-40% by weight without compromising immediate release characteristics (para.0054).
The polymers can be combined together or combined with other suitable polymers. The gel forming agents can be optimized as necessary or desired in terms of viscosity, molecular weight, etc. (para.0067-0068).
In an embodiment, the ratio between the gel forming polymer which forms a gel in an aqueous solvent and a gel forming polymer which forms a gel in a non-polar solvent on a weight basis may be from 10:1 to 1:10 (par.0077, 0078). 
 Le Martret discloses pharmaceuticals in the form of solid units for oral administration, in particular tablets (pg.2, ln.62-63; pg.14, ln.582). Le Martret discloses that it is possible to obtain a desired 
To obtain a given release profile of an active principle, it is also possible to vary the xanthan gum concentration of the pharmaceutical composition. For a given particle size of xanthan gum and an active principle, a release time is obtained that is all the longer as the concentration of xanthan gum is high. Conversely, by decreasing the concentration of xanthan gum, the release time is shortened (pg.6, ln.227-228, 234-235, 241). 
To prepare a composition for immediate release of an active principle containing 5% xanthan gum or less, preferably agglomerated or non-agglomerated particles of xanthan gum have a D50 of the particles greater than or equal to 130 micron (pg.7, ln.282-285).

Both Tygesen and Leech are directed to abuse deterrent, immediate release oral dosage formulations. Tygesen discloses that polymers, such as PEO may make up about 5-99.9% w/w of their immediate release oral dosage formulations. Tygesen encompasses the inclusion of at least two low molecular weight hydrophilic polymers, in particular at least two PEO having molecular weights from about 900-17,000 Daltons. In light of Leech’s disclosure of the advantages of having a combination of polymers that gel in an aqueous solvent and polymers that gel in polar and/or non-polar solvent, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Tygesen and Leech and further include a combination of Leech’s xanthan gum (gels in aqueous solvent), high molecular weight PEO (gels in aqueous solvent), and hydroxypropyl cellulose (gels in polar and/or nonpolar organic solvent) into Tygesen’s immediate release tablets. One of ordinary skill in the art would have been motivated to do so in order to obtain the 
Further regarding the xanthan gum, one of ordinary skill in the art would have been motivated to include xanthan gum in light of Le Martret’s disclosure in order to obtain the advantage of being able to better control the release rate of the active ingredient. As discussed above, Le Martret discloses that it is possible to obtain a desired release profile for an active ingredient by adjusting the xanthan gum particle size and the concentration of the xanthan gum. In particular, Le Martret discloses that in order to prepare a composition for immediate release of an active principle containing 5% xanthan gum or less, preferably agglomerated or non-agglomerated particles of xanthan gum have a D50 of the particles greater than or equal to 130 micron. Thus, one of ordinary skill in the art would have been motivated to optimize the xanthan gum particle size and concentration within these ranges to better control the release of the active ingredient in the immediate release tablets of the combined teachings of the cited prior art references discussed above. 
With regards to the amounts of each of the hydrophilic polymers, Tygesen discloses that their PEOs (reading on at least two low molecular weight PEO – polyethylene oxides) may be present in an amount ranging from 5-99.9% w/w of the dosage form; and Le Martret discloses that xanthan gum (reading on high molecular weight hydrophilic polymer - gum) is used in an amount of 5 wt.% or less. Leech discloses that their high molecular weight PEO (reading on high molecular weight hydrophilic polymer – polyethylene oxide) may be included in an amount of about 1-10 wt.% of the dosage form, and discloses that the hydroxypropylcellulose (reading on high molecular weight hydrophilic polymer – a cellulose ether) may be included in an amount of about 20-40% by weight without compromising prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to the instant claims 7-9 and 21, as evidenced by the instant Specification, it appears that these properties are due to the claimed blend of hydrophilic polymers and effervescent system in the compositions (Spec., para.0060-0063). Because the combined teachings of Tygesen, Leech, and Le Martret are fairly suggestive of an abuse deterrent tablet having the specifically claimed hydrophilic polymers and effervescent system in amounts overlapping with those recited in the instant claims, absent evidence to the contrary, the pharmaceutical composition of the combined teachings of Tygesen, Leech, and Le Martret as discussed above will also demonstrate the properties recited in the instant claims 7-9 and 21.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-5, 7-13, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tygesen et al. (Tygesen) (US 2010/0204259 A1; published Aug. 12, 2010), Leech et al. (Leech) (US 2011/0077238 A1; published Mar. 31, 2011), Le Martret et al. (Le Martret) (WO 00/25749 A1; published May 11, 2000; citations from EPO English machine translation), and Kumar et al. (Kumar) (US 2007/0166234 A1; published July 19, 2007), and evidenced by Katzbauer et al. (Katzbauer) (Properties and applications of xanthan gum; published 1998).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the at least two low molecular weight hydrophilic polymers are polyethylene oxide and hydroxypropylmethyl cellulose, sodium carboxymethyl cellulose, polyethylene glycol, or combination thereof; the at least two high molecular weight hydrophilic polymers are polyethylene oxide and xanthan gum; the effervescent system consists of an organic acid and an alkali metal bicarbonate; and the at least one opioid is chosen from oxycodone, oxymorphone, hydrocodone, hydromorphone, codeine, or morphine.

The teachings of Tygesen are set forth above and incorporated herein.

The teachings of Leech and Le Martret are set forth above and incorporated herein. The teachings of Kumar are set forth herein below.

Kumar discloses an abuse deterrent dosage form of opioid analgesics (abstract; para.0001). In particular, Kumar discloses a pharmaceutical composition that includes an analgesic, a gel forming polymer, and one or more mucous membrane irritants or nasal passageway tissue irritants (para.0037). Kumar’s abuse deterrent formulation reduces the potential for one or more of (a) parenteral abuse, (b) inhalation (e.g. intranasal abuse), and/or (c) oral abuse of a drug, typically an opioid analgesic type drug, for satisfaction of a physical or psychological dependence. In one embodiment, Kumar’s formulations deter parenteral abuse by providing a pharmaceutical composition which includes an analgesic with one or more gel forming agents such that upon contact with a solvent (e.g. water), the agents swell by absorbing the solvent thereby (1) entrapping the drug in a gel matrix and/or (2) reducing or preventing a significant amount of the opioid analgesic from being drawn into a syringe. In one embodiment, Kumar’s formulations deter inhalation abuse by providing a pharmaceutical composition which includes a therapeutically active pharmaceutical (e.g. an analgesic), with one or more mucous membrane, mucosa, or mucosal tissue irritants (collectively referred to as mucous membrane irritants (para.0033).
Kumar discloses that any drug, therapeutically acceptable drug salt, drug derivative, drug analog, drug homologue, or polymorph can be used. In an embodiment, the pharmaceutical composition includes one or more opioids, such as hydrocodone, morphine, and oxycodone, and/or salts thereof, such as oxycodone hydrochloride, as the therapeutically active ingredient (para.00339-0042, 0123). 
about 3 to about 40% on a dry weight basis of the composition (para.0043). Suitable gel forming agents include compounds that, upon contact with a solvent (e.g. water), absorb the solvent and swell, thereby forming a viscous or semi-viscous substance that significantly reduces and/or minimizes the amount of free solvent which can contain an amount of solubilized drug, and which can be drawn into a syringe. The gel can also reduce the overall amount of drug extractable with the solvent by entrapping the drug in a gel matrix. In one embodiment, typical gel forming agents include pharmaceutically acceptable polymers, typically hydrophilic polymers, such as hydrogels (para.0044). In some embodiments, the polymers exhibit a high degree of viscosity upon contact with a suitable solvent. The high viscosity can enhance the formation of highly viscous gels when attempts are made by an abuser to crush and dissolve the contents of a dosage form in an aqueous vehicle and inject it intravenously (para.0045-0046). Suitable polymers include one or more pharmaceutically acceptable polymers selected from any pharmaceutical polymer that will undergo an increase in viscosity upon contact with a solvent. Preferred polymers include polyethylene oxide, polyvinyl alcohol, hydroxypropyl methyl cellulose, and carbomers (para.0047). 
In an embodiment, the polymer includes polyethylene oxide. The polyethylene oxide can have an average molecular weight ranging from about 300,000 to about 5,000,000, more preferably from about 600,000 to about 5,000,000, and most preferably at least about 5,000,000. In an embodiment, the polyethylene oxide includes a high molecular weight polyethylene oxide (reading on high molecular weight hydrophilic polymer). In some embodiment, the polyoxyethylene oxide powdered polymers can contribute to a consistent particle size in a directly compressible formulation and eliminate the problems of lack of content uniformity and possible segregation (para.0049, 0052).
In an embodiment, the gel forming agent includes hydroxypropyl methyl cellulose. The hydroxypropyl methyl cellulose can have a molecular weight ranging from about 10,000 to about 1,500,000. Examples of suitable commercially available hydroxypropyl methyl cellulose polymers low molecular weight hydrophilic polymer) (para.0056).
Kumar discloses that any of the aforementioned polymers can be combined together as the gel-forming agent component (para.0060). 
Suitable dosage forms include compressed tablets (para.0093-0094).
The formulations may be immediate release formulations. As shown in Figure 4, for example, immediate release formulations may release at least 80% of the drug by 30 minutes (para.0063; 0100; 0163-0165; Fig.4).

Tygesen, Kumar, and Leech are directed to abuse deterrent, immediate release oral dosage formulations. Tygesen discloses that polymers, such as PEO may make up about 5-99.9% w/w of their immediate release oral dosage formulations. Tygesen encompasses the inclusion of at least two low molecular weight hydrophilic polymers, in particular at least two PEO having molecular weights from about 900-17,000 Daltons. Kumar discloses that PEO having an average molecular weight ranging from 600,000 to about 5,000,000 and hydroxypropyl methyl cellulose, such as Methocel K100LV (molecular weight of 120,000) as gel forming polymers suitable for use in abuse deterrent, immediate release oral dosage formulations. In light of Leech’s disclosure of the advantages of having a combination of polymers that gel in an aqueous solvent and polymers that gel in polar and/or non-polar solvent, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Tygesen with the teachings of Kumar and Leech and further include a combination of Kumar’s aforementioned PEO (gels in aqueous solvent) and hydroxypropyl methyl cellulose, such as Methocel K100LV (gels in polar and/or nonpolar organic solvent) into Tygesen’s immediate release oral dosage formulations. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of also reducing the potential for abusing Tygesen’s oral dosage form via parenteral and intranasal routes, and decrease the scope of solvents that can be used to solubilize and extract the drug from Tygesen’s oral dosage form. One of ordinary skill in the art would have had a 
Furthermore, as discussed above, Leech discloses that a gel forming polymer that may be included in the polymer mixture is xanthan gum (gels in aqueous solvent). One of ordinary skill in the art would have found it prima facie obvious and would have been motivated at the time the instant invention was made to further include xanthan gum into the dosage form of the combined teachings of Tygesen, Kumar, and Leech discussed above in order to obtain the advantage of being able to better control the release rate of the active ingredient from the immediate release formulation of the combined teachings of Tygesen, Kumar, and Leech. As discussed above, Le Martret discloses that it is possible to obtain a desired release profile for an active ingredient by adjusting the xanthan gum particle size and the concentration of the xanthan gum. In particular, Le Martret discloses that in order to prepare a composition for immediate release of an active principle containing 5% xanthan gum or less, preferably agglomerated or non-agglomerated particles of xanthan gum have a D50 of the particles greater than or equal to 130 micron. Thus, one of ordinary skill in the art would have been motivated to optimize the xanthan gum particle size and concentration within these ranges to better control the release of the active ingredient in the immediate release tablets of the combined teachings of the cited prior art references discussed above. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Tygesen discloses that xanthan gum is suitable for use as a gel forming polymer in abuse deterrent immediate release tablets, and Le Martret discloses the parameters for using xanthan gum in immediate release formulations.
With regards to the amounts of each of the hydrophilic polymers, Tygesen discloses that their PEOs (reading on low molecular weight PEO – polyethylene oxides) may be present in an amount ranging from 5-99.9% w/w of the dosage form; and Le Martret discloses that xanthan gum (reading on high molecular weight hydrophilic polymer - gum) is used in an amount of 5 wt.% or less. Leech discloses that high molecular weight PEO (reading on high molecular weight hydrophilic polymer – polyethylene oxide), such as those disclosed by Kumar, may be included in an amount of about 1-10 wt.% of the dosage form. Kumar is relied upon for the inclusion of a lower molecular weight hydroxypropylmethyl cellulose (e.g., Methocel K100LV) (reading on low molecular weight hydrophilic polymer – hydroxypropylmethyl cellulose). Leech discloses hydroxypropylmethyl cellulose as a gel forming polymer that forms a gel in polar and/or nonpolar organic solvent. Leech discloses that in an embodiment, the ratio between the gel forming polymer which forms a gel in an aqueous solvent and a gel forming polymer which forms a gel in a non-polar solvent on a weight basis may be from 10:1 to 1:10. Thus, in the case that the high and low molecular weight PEOs (gels in aqueous solvent) and xanthan gum (gels in aqueous solvent) make up about 15 wt.% of the dosage form, and the ratio between the gel forming polymer which forms a gel in an aqueous solvent and a gel forming polymer which forms a gel in a non-polar solvent on a weight basis is 1:1, the hydroxypropylmethyl cellulose would be present in an amount of about 15 wt.% of the dosage form.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to the instant claims 7-9 and 21, as evidenced by the instant Specification, it appears that these properties are due to the claimed blend of hydrophilic polymers and effervescent system in the compositions (Spec., para.0060-0063). Because the combined teachings of Tygesen, Kumar, Leech, and Le Martret are fairly suggestive of an abuse deterrent composition having the specifically claimed hydrophilic polymers and effervescent system in amounts overlapping with those recited in the instant claims, absent evidence to the contrary, the pharmaceutical composition of the combined teachings of Tygesen, Kumar, Leech, and Le Martret as discussed above will also demonstrate the properties recited in the instant claims 7-9 and 21.
.

Response to Arguments
Applicant's arguments filed September 23, 2020 have been fully considered but are moot in light of the new rejections set forth above, which cite new references not discussed in Applicant’s Remarks.

Conclusion
Claims 1-5, 7-13, and 21 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616